DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 21, 30 and new claims 37-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 1, filed 19 February 2021, with respect to 112 rejections have been fully considered and are persuasive in view of amendment.  The 112 rejections of 23 December 2020 has been withdrawn. 
Claim Rejections - 35 USC § 103
	
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 21-25, and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Hering et al.,” US 2004/0092821 (hereinafter Hering) and in view of “Cory et al.,” US 2006/0085049 (hereinafter Cory, provisional 60/619,921 filed on 10/20/2004), and further in view of “Milbocker et al.,” US 2005/0070913 (hereinafter Milbocker). 
Regarding to claim 21, Hering teaches a method for avoiding nerve tissue during access to a surgical target site of a patient, comprising:
advancing a medical accessory through non-bone soft tissue to the surgical target site, wherein the medical accessory is equipped with an ultrasound transducer incorporated proximate the distal end (Figures 1-4 show ultrasound transducer head K at proximate to the distal end of the device); and during the advancing of the medical accessory (ultrasonic head contains one or more transducer elements for sending and receiving ultrasonic waves [0045]):
emitting ultrasound signals proximate a distal end of the medical accessory ([0045]); 
indicating on a display a position of the at least one of nerve tissue and vasculature relative to the medical accessory (position of the device in the ultrasonic image [0023] and [0061], [0064]); and
determining whether to adjust a path of the medical accessory to the surgical target site ([0023], [0040], [0056])
Hering does not explicitly teach a surgical target site at the spine of a patient and further details of ultrasonically guiding the medical instrument in a path with nerve tissue or vasculature as claimed. 
However, in an analogous field of image guided medical treatment procedures, Cory teaches using ultrasound imaging to guide and properly treat the target site of the spine of the patient ([0213]-[0215]), and including following limitations:
emitting ultrasound signals proximate a distal end of the medical accessory; processing the ultrasound signals to monitor for at least one of nerve tissue 
indicating on a display a position of the at least one of nerve tissue and vasculature relative to the medical accessory (ultrasound images of tissues, such as nerves, blood vessels, and bone [0213], [0215], [0233] display)
determining whether to adjust a path of the medical accessory to the surgical target site if at least one nerve tissue and vasculature is positioned within the path to the surgical target site (keying off the position of blood vessels, avoiding injuring the nerves during procedures [0212]-[0213])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify medical accessory as taught by Hering to be used in spinal cord procedures as disclosed by Cory, as both Hering and Cory are directed to image guided medical procedures, and since ultrasonically guiding spinal cord treatment and avoiding damaging other nerves was well known in the art as taught by Cory.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, rather using Hering’s ultrasonically guiding medical accessory in spinal procedures, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow precise location of spinal nerves during spinal process to reduce nerve injury ([0215]), and there was reasonable expectation of success.
Cory does not explicitly disclose details of the spinal procedure, including advancing the device through psoas muscle tissue as amended.
However, in the same field of image guided spinal procedures, Milbocker discloses spinal procedure, which includes moving the device through the psoas muscle of the patient at the patient’s spine ([0013]), making an access sometimes involves transverse the psoas muscle ([0013]), and the catheter is equipped with visualization at the distal end ([0148]), usually optical imaging, but can also include ultrasound ([0150]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical accessory as taught by Hering to incorporate teaching by Milbocker, since advancing the medical tool through psoas muscle with ultrasound image guidance was well known in the art as taught by Milbocker.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, but using the device during spinal procedure, to advance the device through psoas muscle, with ultrasound image guidance, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to repair lumbar ([0013]) and provide visualization ([0150]), and there was reasonable expectation of success.
Regarding to claims 22, 24, 27, and 29, Hering, Cory, and Milbocker together teach all limitations of claim 21 as discussed above. 
Cory further teaches following limitations:
Of claim 22, wherein the surgical target site is includes at least one of intervertebral disc and a vertebral body ([0215] vertebral body)
Of claim 24, processing ultrasound signal data into viewable images for viewing on the display ([0213], [0215])
Of claim 27, displaying a nerve tissue on the display in a first color or first shade of color distinct from a second color or second shade of color used to designate surrounding tissue ([0188])
Of claim 29, receiving the ultrasound signals after the ultrasound signals reflect off the at least one of the nerve tissue and vasculature proximate the medical accessory ([0213], [0215])

Regarding to claims 25 and 28, Hering, Cory, and Milbocker together teach all limitations of claim 21 as discussed above. 
For claim 25, Hering further teaches emitting the ultrasound signals circumferentially about the distal end of the medical accessory (rotating ultrasound probe head [0018],  radially directed observation [0064])
For claim 28, Hering teaches adjusting the path of the medical accessory to the target site ([0023], [0040], [0056]), but does not explicitly teach based on determination that at least one nerve tissue or vasculature is in the path. However, as discussed in claim 21, Cory teaches, during medical procedures in spine, ultrasonically guided images are used to avoid injury to the nerves ([0212]-[0213]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify medical accessory as taught by Hering to be used in spinal cord procedures as disclosed by Cory, as both Hering and Cory are directed to image guided medical procedures, and since ultrasonically guiding spinal cord treatment and avoiding damaging other nerves was well known in the art as taught by Cory.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, 
Regarding to claim 23, Hering, Cory, and Milbocker together teach all limitations of claim 21 as discussed above.
Milbocker further teaches following limitations:
Of claim 23, wherein the path to the surgical target site is a lateral, trans-psoas path from an incision site to the surgical site (retracted laterally, access made to the left of the aorta and inferior vena cava, through posterior peritoneum and tissue and transverse the psoas muscle [0013])
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering, Cory, and Milbocker as applied to claim 21 above, and further in view of “Janssen et al.,” US 2005/0283148 (hereinafter Janssen).
Regarding to claim 26, Hering, Cory, and Milbocker together teach all limitations of claim 21 as discussed above.
Hering does discloses that ultrasound transducer is rotatable ([0018]), and disposed at a portion of the distal end of the medical accessory (Figures 1-4).
Milbocker further discloses wherein the ultrasound transducer is disposed at a portion of the distal end of the medical accessory (catheter has a distal tip with viewing system, including ultrasound [0148], [0150]) and the method includes rotating the medical accessory while advancing the medical accessory through the psoas muscle tissue to the surgical target site 
However, in an analogous field of medical treatment, Janssen discloses that the medical instrument (ablation probe) can be rotated ([0190]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify vertebra procedures as taught by Cory to rotate the instrument during procedures, as Hering, Cory, Milbocker, and Janssen are all directed to guiding medial instrument to the target site, and since rotating the instrument was well known in the art as taught by Janssen.  One of ordinary skill in the art could have combined the elements as claimed by Hering, Cory, and Milbocker with no change in their respective functions, but rotate the instrument as guiding to the target site, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to further increase the areas of treatment, and procedures ([0109]), and there was reasonable expectation of success.
Claims 30-32, and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering, Cory, and Milbocker.  
Regarding to claim 30, Hering teaches a method for guiding surgical instrumentation through anatomy of a subject, the method comprising:
advancing a medical accessory through non-bone soft tissue to the surgical target site, wherein the medical accessory is equipped with a means for emitting ultrasound signals; and during the advancing of the medical accessory (ultrasonic head contains one or more transducer elements for sending and receiving ultrasonic waves [0045]):
emitting ultrasound signals proximate a distal end of the medical accessory ([0045]); 
indicating on a display a position of the medical accessory ([0023] and [0061]); and
determining whether to adjust a path of the medical accessory to the surgical target site ([0023], [0040], [0056])
Hering does not explicitly teach a surgical target site at the spine of a patient and further details of ultrasonically guiding the medical instrument in a path with nerve tissue or vasculature as claimed. 
However, in an analogous field of image guided medical treatment procedures, Cory teaches using ultrasound imaging to guide and properly treat the target site of the spine of the patient ([0213]-[0215]), and including following limitations:
Creating a surgical access corridor by advancing a medical accessory from an incision site to a surgical site at an anterior column of the spine ( a needle is placed into the vertebra, under the transverse process [0384])
emitting ultrasound signals proximate a distal end of the medical accessory; processing the ultrasound signals to monitor for at least one of nerve tissue and vasculature located proximate the medical accessory (signals are processed and image blood vessels and nerves [0212])
indicating on a display a position of the at least one of nerve tissue and vasculature relative to the medical accessory (ultrasound images of tissues, such as nerves, blood vessels, and bone [0213], [0215], [0233] display)
determining whether to adjust a path of the medical accessory to the surgical target site if at least one nerve tissue and vasculature is positioned within the path to the surgical target site (keying off the position of blood vessels, avoiding injuring the nerves during procedures [0212]-[0213])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify medical accessory as taught by Hering to be used in spinal cord procedures as disclosed by Cory, as both Hering and Cory are directed to image guided medical procedures, and since ultrasonically guiding spinal cord treatment and avoiding damaging other nerves was well known in the art as taught by Cory.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, rather using Hering’s ultrasonically guiding medical accessory in spinal procedures, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow precise location of spinal nerves during spinal process to reduce nerve injury ([0215]), and there was reasonable expectation of success.
Cory further discloses image guided vertebroplasty ([0215]) and targeting the column of the spine, but does not explicitly disclose the path is a lateral, trans-psoas path.
However, in analogous field of spinal procedures, Milbocker teaches a spinal procedure, which includes moving the device through the psoas muscle of the patient at the patient’s spine ([0013]), making an access sometimes involves transverse the psoas muscle ([0013]), and the catheter is equipped with visualization at the distal end ([0148]), usually optical imaging, but can also include ultrasound ([0150]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical accessory as taught by Hering to incorporate teaching by Milbocker, since advancing the medical tool through psoas muscle with ultrasound image guidance was well known in the art as taught by Milbocker.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, but using the device during spinal procedure, to advance the device through psoas muscle, with ultrasound image guidance, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to repair lumbar ([0013]) and provide visualization ([0150]), and there was reasonable expectation of success.
Regarding to claims 31-32 and 35, Hering, Cory, and Milbocker together teach all limitations of claim 30 as discussed above. 
For claim 31, Hering teaches while creating the surgical access corridor, processing ultrasound signal data into viewable images for viewing on the display (simultaneous guiding and positioning of manipulation devices and ultrasonically controlled [0056]).
For claim 32, Hering further teaches emitting the ultrasound signals circumferentially about the distal end of the medical accessory (rotating ultrasound probe head [0018],  radially directed observation [0064])
For claim 35, Hering teaches adjusting the path of the medical accessory to the target site ([0023], [0040], [0056]), but does not explicitly teach based on determination that at least one nerve tissue or vasculature is in the path. However, as discussed in claim 21, Cory teaches, during medical procedures in spine, ultrasonically guided images are used to avoid injury to the nerves ([0212]-[0213]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify medical accessory as taught by Hering to be used in spinal cord procedures as disclosed by Cory, as both Hering and Cory are directed to image guided medical procedures, and since ultrasonically guiding spinal cord treatment and avoiding damaging other nerves was well known in the art as taught by Cory.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, rather using Hering’s ultrasonically guiding medical accessory in spinal procedures, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow precise location of spinal nerves during spinal process to reduce nerve injury ([0215]), and there was reasonable expectation of success.
Regarding to claims 34 and 36, Hering, Cory, and Milbocker together teach all limitations of claim 30 as discussed above.
Cory further teaches following limitations: 
Of claim 34, displaying a nerve tissue on the display in a first color or first shade of color distinct from a second color or second shade of color used to designate surrounding tissue ([0188])
Of claim 36, receiving the ultrasound signals after the ultrasound signals reflect off the at least one of the nerve tissue and vasculature proximate the medical accessory ([0213], [0215])
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering, Cory, and Milbocker as applied to claim 30 above, and further in view of “Janssen et al.,” US 2005/0283148 (hereinafter Janssen).
Regarding to claim 26, Hering, Cory, and Milbocker together teach all limitations of claim   30 as discussed above.
Hering does discloses that ultrasound transducer is rotatable ([0018]), and disposed at a portion of the distal end of the medical accessory (Figures 1-4), but does not further explicitly teach rotating the medical accessory while advancing through the non-bone soft tissue to the surgical site as claimed. 
However, in an analogous field of medical treatment, Janssen discloses that the medical instrument (ablation probe) can be rotated ([0190]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify vertebra procedures as taught by Cory to rotate the instrument during procedures, as Hering, Cory, and Janssen are all directed to guiding medial instrument to the target site, and since rotating the instrument was well known in the art as taught by Janssen.  One of ordinary skill in the art could have combined the elements as claimed by Hering and Cory with no change in their respective functions, but rotate the instrument as guiding to the target site, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to further increase the areas of treatment, and procedures ([0109]), and there was reasonable expectation of success.
Claims 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cory (US 2006/0085049) and in view of “Milbocker et al.,” US 2005/0070913 (hereinafter Milbocker). 
Regarding to claim 37, Cory teaches a method comprising:
Cory teaches using ultrasound imaging to guide and properly treat the target site of the spine of the patient ([0213]-[0215]), and including following limitations:
While a distal end of a medical accessory is being advanced through the spine ([0213]-[0215])
emitting ultrasound signals with an ultrasound transducer incorporated proximate the distal end of the medical accessory (electrode array combined or integrated with an ultrasound transducer [0212], ultrasound transducer mounted on, in, or adjacent to the electrode array assembly [0213]); 
processing the ultrasound signals to monitor for at least one of nerve tissue and vasculature located proximate the medical accessory (signals are processed and image blood vessels and nerves [0212])
emitting an electrical stimulation signal from the medical accessory (a nerve stimulator electrode [0385]);
detecting a neuromuscular response evoked by the electrical stimulation signal ([0228], nerve stimulator electrode [0385]);
processing the neuromuscular response to monitor for nerve tissue ([0178]);
indicating on a display a position of the at least one of nerve tissue and vasculature relative to the medical accessory (ultrasound images of tissues, such as nerves, blood vessels, and bone [0213], [0215], [0233] display)
determining whether to adjust a path of the medical accessory to the surgical target site if at least one nerve tissue and vasculature is positioned within the path to the surgical target site (keying off the position of blood vessels, avoiding injuring the nerves during procedures [0212]-[0213], [0385])
Cory does not explicitly teach advancing the medical accessory through the psoas muscle at the spine as claimed. 
However, in analogous field of spinal procedures, Milbocker teaches a spinal procedure, which includes moving the device through the psoas muscle of the patient at the patient’s spine ([0013]), making an access sometimes involves transverse the psoas muscle ([0013]), and the catheter is equipped with visualization at the distal end ([0148]), usually optical imaging, but can also include ultrasound ([0150]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical accessory as taught by Cory to incorporate teaching by Milbocker, since advancing the medical tool through psoas muscle with ultrasound image guidance was well known in the art as taught by Milbocker.  One of ordinary skill in the art could have combined the elements as claimed by Cory with no change in their respective functions, but using the device during spinal procedure, to advance the device through psoas muscle, with ultrasound image guidance, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to repair lumbar ([0013]) and provide visualization ([0150]), and there was reasonable expectation of success.
Regarding to claim 38, Cory and Milbocker together teach all limitations of claim 37 as discussed above. 
Cory further teaches further comprising simultaneously providing at the display an ultrasound image based on the processed ultrasound signals and nerve monitoring data based on the neuromuscular response (nerve tissue density, display of tissue [0162], [0194], [0214]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/PATRICIA J PARK/Primary Examiner, Art Unit 3793